IN THE UNITED STATES DISTRICT COURT = : fo = fy
FOR THE DISTRICT OF MONTANA —
BILLINGS DIVISION WOV 4 2019

Clerk, U S District Court

UNITED STATES OF AMERICA, CR 19-62-BLG-SPW > Bitings
Plaintiff,
ORDER
VS.
JEFF LEE JEWART,
Defendant.

 

 

Pursuant to Federal Rule of Evidence 201(c)(1), the Court takes judicial notice of
the Information and Judgment filed in Wyoming v. Jeff Lee Jewart, Wyoming Seventh
Judicial District Court, Criminal Case Number 18379-B. The Information and Judgment

are attached to this Order.

_ 57
DATED this ..7/ day of October, 201)9.

/ eam (Mite
SUSAN P. WATTERS
United States District Judge
